Title: Enclosure: From the Marquise de La Rouërie, 12 January 1784
From: La Rouërie, Thérèse de La Belinaye, marquise de
To: 



Rouerie [France] 12th Jany 1784

Will the heroe of our age, the man of all ages, the object of the admiration of all Nations, & Particularly of france, the theme of true enthusiasme, will the Great Washington allow a french woman, a Native of Britanny, too aspiring perhaps, but Still more an admirer of that Commanding Character, to Join with a feeble Voice in the tribute of praise which Everyone pays to that Great Man. some Compare him to Cezar, others to trajan, to alexander to fabius, to turenne & to Catinat among the ancients, & they take the talents & Virtues of Modern Characters, in order to form out of them a great Whole, but how Could they form one to resemble thee, Washington, here their art fails, forgive this familiar Language, it is that in which we Address the Gods.
Washington, I have a son, he Leaves thee, he has served under thy Command, fought under thy Eyes, thou Knowest him, thou dost More, thou honourest him with they Esteem, impart those flattering sentiments to our Ministers, the opinions of such a man as thou art hath an assendency which Gives it the force of a Law, what a title thy approbation ensures? he who hath acquired it hath obtained a right to that of Every other person.
May the Parce  spare the thread of thy Glorious Day’s Which are so precious to posterity such is the ardent wish formed for the sake of Both, by the humblest of thy servants.

The Mother of Armand

